Citation Nr: 1809921	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-21 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart condition, to include coronary artery disease (CAD), left ventricular hypertrophy, and mild diastolic dysfunction, to include as due to herbicide agent exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel





INTRODUCTION

The Veteran had active military service in the U.S. Army from June 1962 to August 1962 with service in Vietnam from August 1969 to August 1970.  This appeal comes to the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

Originally, the Veteran filed a claim for service connection for CAD; however, as the Veteran has been diagnosed with other heart conditions, the Board has recharacterized the issue to generally include those conditions.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In its June 2016 decision, the Board remanded the issues of service connection for CAD, service connection for polyneuropathy of the lower extremities, and entitlement to a temporary evaluation based on a service-connected disability requiring a period of convalescence following left below the knee superficial femoral bypass, for further development.  In June 2017, the RO granted service connection for residuals of cold injury to the left lower extremity previously claimed as peripheral neuropathy and service connection for residuals of cold injury to the right lower extremity previously claimed as polyneuropathy, both legs.  The RO also granted entitlement to a temporary total evaluation because of treatment for a service-connected condition requiring convalescence.  The RO considered these grants to be a full grant of the benefits sought on appeal.  Therefore, these issues are no longer before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for a heart condition, to include coronary artery disease (CAD), left ventricular hypertrophy, and mild diastolic dysfunction, to include as due to herbicide agent exposure.  According to the Veteran's military personal records, the Veteran had service in the Republic of Vietnam from August 1969 to August 1970.  Therefore, it is presumed that the Veteran was exposed to herbicide agents while in Vietnam.  See 38 C.F.R. § 3.307(a) (2017).  

In March 2017, the Veteran was afforded a VA examination for heart conditions.  Although the Veteran was not diagnosed with CAD, he was diagnosed with left ventricular hypertrophy and mild diastolic dysfunction.  However, the VA examiner did not provide a medical opinion on whether these disabilities were related to his military service.  Therefore, on remand a VA medical opinion should be obtained to determine whether the Veteran's diagnosed left ventricular hypertrophy and mild diastolic dysfunction are related to his military service, to include his herbicide agent exposure therein.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion from an appropriate VA clinician to determine the nature and etiology of the Veteran's left ventricular hypertrophy and mild diastolic dysfunction.  If an opinion cannot be obtained without an examination, then a VA examination should be afforded to the Veteran.  The record, including a copy of this remand, must be made available to and thoroughly reviewed by the examiner.  The VA examiner should address the following:

(A)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left ventricular hypertrophy and mild diastolic dysfunction are related to his military service, to include his presumed herbicide agent exposure therein.  

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  

2.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claim.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.



_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

